Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2018

                             No. 04-17-00321-CR, 04-17-00322-CR
                              04-17-00323-CR & 04-17-00324-CR

                                          Logan FIELD,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                     Trial Court No. A16292, A16293, A16294, & A16295
                         Honorable N. Keith Williams, Judge Presiding


                                         ORDER
       Appellant’s brief is due on February 23, 2018. On March 6, 2018, court-appointed
counsel moved for an extension of time to file Appellant’s brief in these four appeals until March
26, 2018.
       Appellant’s motion is GRANTED. Appellant’s brief is due on March 26, 2018. See
TEX. R. APP. P. 38.6(a),(d).
       Appellant shall file a single brief that includes all four appeal numbers in the style of the
case. This court will maintain a separate appellate record for each appeal.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court